Exhibit 10.1

 

CENTERPOINT PROPERTIES TRUST
100,000

Series D Flexible Cumulative Redeemable Preferred Shares
(Five-Year Initial Fixed Rate Period)
(Liquidation Preference $1,000 per Preferred Share)

 

UNDERWRITING AGREEMENT

 

December 9, 2004

 

LEHMAN BROTHERS INC.
WACHOVIA CAPITAL MARKETS, LLC
J.P. MORGAN SECURITIES, INC.
c/o Lehman Brothers Inc.
745 7th Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

CenterPoint Properties Trust, a Maryland real estate investment trust (the
“Company”), proposes to sell 100,000 shares of the Company’s Series D Flexible
Cumulative Redeemable Preferred Shares (Five-Year Initial Fixed Rate Period)
(Liquidation Preference $1,000 per Preferred Share) (the “Shares”) to you (the
“Underwriters”).  This is to confirm the agreement concerning the purchase of
the Shares from the Company by the Underwriters.

 

1.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY.

 

The Company represents, warrants and agrees that:

 

(a)           Two registration statements (File Nos. 333-113572 and 333-42748)
on Form S-3, and amendments thereto, with respect to, among other things, the
Shares, have been prepared and filed by the Company in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) thereunder, and have become effective
under the Act.  As used in this Agreement, (i) "Registration Statement” means
such two registration statements, collectively (including all documents
incorporated therein by reference), when each became effective under the Act,
and as from time to time amended or supplemented thereafter, or, if later, at
the time of the Company’s filing of an annual report pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (if any post-effective
amendment to any such registration statement has been filed with the Commission
prior to the execution and delivery of this Agreement, the time the most recent
such amendment has been declared effective by the Commission); (ii) “Base

 

--------------------------------------------------------------------------------


 

Prospectus” means the most recently filed prospectus (including all documents
incorporated therein by reference) included in the Registration Statement; and
(iii) “Prospectus” means the Base Prospectus (including all documents
incorporated therein by reference) and any amendments or supplements thereto
(including the applicable Pricing Supplement) relating to the Shares, as filed
with the Commission pursuant to paragraph (b) of Rule 424 of the Rules and
Regulations.  The Commission has not issued any order preventing or suspending
the use of the Prospectus.  Any reference in this Agreement to amending or
supplementing the Prospectus shall be deemed to include the filing of materials
incorporated by reference in the Prospectus after the Closing Date (defined
herein).

 

(b)           The documents incorporated by reference in the Prospectus, when
they became effective or were filed, as amended, with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder, and none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
any further documents so filed and incorporated by reference in the Prospectus
or any further amendment or supplement thereto, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary or make the statements therein
not misleading; provided, however, no representation or warranty is made as to
any statements or omissions made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter
specifically for inclusion therein.

 

(c)           The Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement or the
Prospectus will, when they become effective or are filed with the Commission, as
the case may be, conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and do not and will not, as of the
applicable effective date (as to the Registration Statement and any amendment
thereto) and as of the applicable filing date (as to the Prospectus and any
amendment or supplement thereto) contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Registration
Statement or the Prospectus in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter
specifically for inclusion therein.

 

(d)           The Company has been duly formed under the Maryland REIT Law and
is validly existing as real estate investment trusts in good standing under the
laws of Maryland and is duly qualified to do business and in good standing as a
foreign real estate investment trust in each jurisdiction in which its ownership
or lease of property or the

 

2

--------------------------------------------------------------------------------


 

conduct of its business requires such qualification, and has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged.

 

The Company’s subsidiaries have been duly incorporated and are validly existing
as corporations in good standing under the laws of their respective
jurisdictions of incorporation, are duly qualified to do business and are in
good standing as foreign corporations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, except in any such case where the
failure to so qualify or be in good standing would not have a material adverse
effect upon the Company and its subsidiaries taken as a whole; and have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged; and none of the subsidiaries
of the Company is a “significant subsidiary,” as such term is defined in
Regulation S-X of the Rules and Regulations.

 

(e)           The Company has an authorized capitalization as set forth in the
Prospectus, and all of the issued shares of beneficial interest of the Company
have been duly authorized, validly issued and are fully paid and non-assessable,
are not subject to preemptive or other similar rights, and conform to the
description thereof contained in the Prospectus; and all of the issued shares of
capital stock or of beneficial interest, as the case may be, of each subsidiary
of the Company have been duly authorized, validly issued and are fully paid and
non-assessable and except as set forth in the Prospectus are owned directly or
indirectly by the Company as described in the Prospectus.

 

(f)            The Shares to be issued and sold by the Company to the
Underwriters hereunder have been duly authorized and, when issued and delivered
against payment therefor as provided herein, will be validly issued, fully paid
and non-assessable; and the Shares will conform to the descriptions thereof
contained in the Prospectus.  Upon payment of the purchase price as set forth in
Section 2 herein and delivery of certificates representing the Shares in
accordance hereto, each of the Underwriters will receive good, valid and
marketable title to the Shares, free and clear of all security interests,
mortgages, pledges, liens, encumbrances, claims and equities.

 

(g)           Each of this Agreement, the remarketing agreement to be entered
into on the Delivery Date (the “Remarketing Agreement”) and the calculation
agent agreement to be entered into on the Delivery Date (the “Calculation Agent
Agreement”) has been or will be, as the case may be, duly authorized, executed
and delivered by the Company and constitutes, or will constitute, the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to (i) the effect of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights and remedies of creditors and (ii)
the effect of general principles of equity, whether enforcement is considered in
a proceeding in equity or at law, and the discretion of the court before which
any proceeding therefore may be brought.  The Company has full real estate
investment trust power to execute, deliver and file articles supplementary
pertaining to

 

3

--------------------------------------------------------------------------------


 

the Shares (the “Articles Supplementary”), which Articles Supplementary
establish and fix the rights and preferences of the Shares.  The execution,
delivery and performance of each of this Agreement, the Remarketing Agreement
and the Calculation Agent Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action and did not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the properties or assets of the Company or any of its subsidiaries
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, except such conflicts or defaults  that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
consolidated financial position, shareholders’ equity, results of operations,
business or prospects of the Company and its subsidiaries taken as a whole; nor
did or will such actions result in any violation of the provisions of the
declaration of trust or by-laws of the Company or any of its subsidiaries or any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets; except for the registration of the Shares under the
Securities Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under the Exchange Act and applicable state
securities laws in connection with the purchase and distribution of the Shares
by the Underwriters, no consent, approval, authorization or order of, or filing
or registration with, any such court or governmental agency or body was or is
required for the execution, delivery and performance of this Agreement, the
Remarketing Agreement and the Calculation Agent Agreement by the Company and the
consummation of the transactions contemplated hereby.

 

(h)           There are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company or
any subsidiary of the Company to file a registration statement under the
Securities Act with respect to any securities of the Company or any subsidiary
of the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

 

(i)            Neither the Company nor any of its subsidiaries has sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, any material loss or interference
with its business from fire, explosion, flood, earthquake or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Prospectus; and, since such date, there has not been any
material change in the shares of beneficial interest or long-term debt of the
Company and of its subsidiaries taken as a whole, except as incurred in the
ordinary course of business, or any material adverse change, or any development
involving a prospective material

 

4

--------------------------------------------------------------------------------


 

adverse change, in or affecting the general affairs, management, financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Prospectus.

 

(j)            The financial statements (including the related notes and
supporting schedules) filed as part of the Registration Statement or included or
incorporated by reference in the Prospectus present fairly in all material
respects the financial condition and results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity in all material respects with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved; and the financial schedules and other financial
information included or incorporated by reference in the Registration Statement
and the Prospectus present fairly the information required to be stated therein.

 

(k)           PricewaterhouseCoopers L.L.P., whose report appears in the
Company’s most recent Annual Report or Form 10-K which is incorporated by
reference in the Prospectus, are independent public accountants as required by
the Securities Act, the Rules and Regulations and the Public Accounting
Oversight Board (United States).

 

(l)            The Company (i) has established and maintains disclosure controls
and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under
the Exchange Act), and the Company has: (A) designed such controls and
procedures to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (B) evaluated such controls
and procedures for effectiveness and presented conclusions about the
effectiveness of such controls and procedures in the periodic reports required
under the Exchange Act as of the end of the period covered by such report, and
(C) disclosed in the periodic reports required under the Exchange Act any change
in the Company’s internal control over financial reporting that occurred during
the Company’s most recent fiscal quarter that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.  Based on the evaluation of its disclosure controls and
procedures, the Company is not aware of (A) any significant deficiency or
material weakness in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information, or (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.

 

(m)          (i) The Company and each of its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Prospectus
or such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries; (ii) all real property and

 

5

--------------------------------------------------------------------------------


 

buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries; (iii) all liens,
charges, encumbrances, claims, or restrictions on or affecting the properties
and assets of any of the Company or its subsidiaries which are required to be
disclosed in the Prospectus are disclosed therein; (iv) neither the Company nor
any of its subsidiaries is in default under any of the leases pursuant to which
any of the Company or its subsidiaries leases its properties and neither the
Company nor any of its subsidiaries knows of any event which, but for the
passage of time or the giving of notice, or both, would constitute a default
under any of such leases except for any such defaults which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the consolidated financial position, shareholders’ equity,
results of operations, business or prospects of the Company and its subsidiaries
taken as a whole; (v) except as described in the Prospectus, no tenant under any
of the leases pursuant to which any of the Company or its subsidiaries leases
properties has an option or right of first refusal to purchase the premises
under such lease which exercise of such option or right would, either
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the consolidated financial position, shareholders’ equity,
results of operations, business or prospects of the Company and its subsidiaries
taken as a whole; (vi) each of the properties of any of the Company or its
subsidiaries complies with all applicable codes and zoning laws and regulations,
except for such failures to comply which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
consolidated financial position, shareholders’ equity, results of operations,
business or prospects of the Company and its subsidiaries taken as a whole; and
(vii) neither the Company nor any of its subsidiaries has knowledge of any
pending or threatened condemnation, zoning change, or other proceeding or action
that will in any manner affect the size of, use of, improvements on,
construction on or access to the properties of any of the Company or its
subsidiaries, except as may be described in the Prospectus or any such matter
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the consolidated financial position,
shareholders’ equity, results of operations, business or prospects of the
Company and its subsidiaries taken as a whole.

 

(n)           The Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries.

 

(o)           The Company and each of its subsidiaries own or possess adequate
rights to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights and
licenses necessary for the conduct of their respective businesses, except where
the failure to own or possess such rights would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
consolidated financial position, shareholders’ equity, results of operations,
business or prospects of the Company and its subsidiaries taken as a whole, and
have no reason to believe that the conduct of their respective businesses will
conflict

 

6

--------------------------------------------------------------------------------


 

with, and have not received any notice of any claim of conflict with, any such
rights of others.

 

(p)           There are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a material adverse effect on the consolidated financial
position, shareholders’ equity, results of operations, business or prospects of
the Company and its subsidiaries taken as a whole; and to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

(q)           There are no contracts or other documents which are required to be
described in the Prospectus or filed as exhibits to the Registration Statement
by the Securities Act or by the Rules and Regulations which have not been
described in the Prospectus or filed as exhibits to the Registration Statement
or incorporated therein by reference as permitted by the Rules and Regulations.

 

(r)            No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers or shareholders of the
Company on the other hand, which is required to be described in the Prospectus
which is not so described.

 

(s)           No labor disturbance by the employees of the Company exists or, to
the knowledge of the Company, is imminent which might be expected to have a
material adverse effect on the consolidated financial position, shareholders’
equity, results of operations, business or prospects of the Company and its
subsidiaries taken as a whole.

 

(t)            The Company and each ERISA Affiliate (i.e., any trade or business
that is treated as a single employer with the Company under Section 414 under
the Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”)) have operated and
administered each “employee benefit plan” (as defined in ERISA) in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or any ERISA Affiliate would have any liability;
neither the Company nor any ERISA Affiliate has incurred nor expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code;
and each “pension plan” for which the Company or any ERISA Affiliate would have
any liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(u)           The Company has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes due thereon,

 

7

--------------------------------------------------------------------------------


 

and no tax deficiency has been determined adversely to the Company or any of its
subsidiaries, which has had (nor does the Company have any knowledge of any tax
deficiency which, if determined adversely to the Company or any of its
subsidiaries, might have) a material adverse effect on the consolidated
financial condition, shareholders’ equity, results of operations, business or
prospects of the Company and its subsidiaries taken as a whole.

 

(v)           Since the date as of which information is given in the Prospectus
through the date hereof, and except as may otherwise be disclosed in the
Prospectus, the Company has not (i) issued or granted any securities, other than
in connection with stock option and other benefit plans and agreements, the
conversion of preferred stock or debentures into common shares of beneficial
interest and the issuance of shares under the Dividend Reinvestment and Stock
Purchase Plan, (ii) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations which were incurred in the
ordinary course of business, (iii) entered into any transaction not in the
ordinary course of business or (iv) declared or paid any dividend on its shares
of beneficial interest (other than regular quarterly dividends).

 

(w)          The Company (i) makes and keeps accurate books and records and
(ii) maintains internal accounting controls which provide reasonable assurance
that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals.

 

(x)            Neither the Company nor any of its subsidiaries (i) is in
violation of its declaration of trust or by-laws, (ii) is in default in any
material respect, and no event has occurred which, with notice or lapse of time
or both, would constitute such a default, in the due performance or observance
of any term, covenant or condition contained in any material indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its properties or
assets is subject or (iii) is in violation in any material respect of any law,
ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business.

 

(y)           Neither the Company nor any of its subsidiaries, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company or any of its subsidiaries,
has used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

 

8

--------------------------------------------------------------------------------


 

(z)            There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of any material by the Company
or any of its subsidiaries or, to the Company’s knowledge, any of their
predecessors in interest at, upon or from any of the properties now or
previously owned or leased by the Company or its subsidiaries or any of their
predecessors in interest in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or which would result in remedial
action or the modification or cessation of any activity of the Company or any of
its subsidiaries under any applicable law, common law, ordinance, rule,
regulation, order, judgment, decree or permit, except for any violation,
remedial action, damages, modification or cessation which would not have,
individually or in the aggregate with all such violations, remedial actions,
damages, modifications or cessations, a material adverse effect on the
consolidated financial position, shareholders’ equity, results of operations,
business or prospects of the Company and its subsidiaries taken as a whole; and
there has been no material spill, discharge, leak, emission, injection, escape,
dumping, migration or release of any kind onto such property or into the
environment surrounding such property except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have,
individually or in the aggregate with all such spills, discharges, leaks,
emissions, injections, escapes, dumpings and releases, a material adverse effect
on the consolidated financial position, shareholders’ equity, results of
operations, business or prospects of the Company and its subsidiaries taken as a
whole.

 

(aa)         The Company is not an “investment company” within the meaning of
such term under the Investment Company Act of 1940 and the rules and regulations
of the Commission promulgated thereunder.

 

(bb)         The Company is organized in conformity with the requirements for
qualification as a real estate investment trust under the Code, and its present
and contemplated method of operation does and will enable it to meet the
requirements for taxation as a real estate investment trust (“REIT”) under the
Code for the year ended December 31, 1994 and subsequent taxable years.

 

(cc)         The Company has, in accordance with the declaration of trust of the
Company, exempted the holders of Shares from the ownership limit contained in
Article IV of the declaration of trust, with respect to the ownership of the
Shares.

 

2.             PURCHASE OF THE SHARES BY THE UNDERWRITERS.

 

On the basis of the representations and warranties contained in, and subject to
the terms and conditions of, this Agreement, the Company agrees to sell to the
several Underwriters and each of the Underwriters, severally and not jointly,
agrees to purchase at a price of $987.50 per Share, plus accrued dividends, if
any, from the date hereof until the Delivery Date (as hereinafter defined) the
number of Shares set forth opposite such Underwriter’s name in Schedule I
hereto.

 

9

--------------------------------------------------------------------------------


 

The Company shall not be obligated to deliver any of the Shares to be delivered
on the Delivery Date except upon payment for all the Shares to be purchased on
the Delivery Date as provided herein.

 

3.             OFFERING OF SHARES BY THE UNDERWRITERS.

 

Upon authorization by the Underwriters of the release of the Shares, the several
Underwriters propose to offer the Shares for sale upon the terms and conditions
set forth in the Prospectus.

 

4.             DELIVERY OF AND PAYMENT FOR THE SHARES.

 

Delivery of and payment for the Shares shall be made at such place as shall be
determined by agreement between the Underwriters and the Company at 10:00 A.M.,
New York City time, on the third full business day following the date of this
Agreement or at such other date as shall be determined by agreement between the
Underwriters and the Company.  This date and time are sometimes referred to as
the “Delivery Date.”  On the Delivery Date, the Company shall deliver or cause
to be delivered certificates representing the Shares through the book entry
facilities of The Depository Trust Company (“DTC”) against payment to or upon
the order of the Company of the purchase price by wire transfer in federal or
same day funds.  Time shall be of the essence, and delivery at the time and
place specified pursuant to this Agreement is a further condition of the
obligation of each Underwriter hereunder.  Upon delivery, the Shares shall be
registered in such names and in such denominations as the Underwriters shall
request in writing not less than two full business days prior to the Delivery
Date.  For the purpose of expediting the checking and packaging of the
certificates for the Shares, the Company shall make the certificates
representing the Shares available for inspection by the Underwriters in
New York, New York, not later than 2:00 P.M., New York City time, on the
business day prior to the Delivery Date.

 

5.             FURTHER AGREEMENTS OF THE COMPANY.

 

The Company agrees:

 

(a)           To prepare the Prospectus in a form approved by the Underwriters
and to file such Prospectus pursuant to Rule 424(b) under the Securities Act not
later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement; to make no further
amendment or any supplement to the Registration Statement or to the Prospectus
except as permitted herein; to advise the Underwriters, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any supplement to the
Prospectus or any amended Prospectus has been filed and to furnish the
Underwriters with copies thereof; to advise the Underwriters, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission

 

10

--------------------------------------------------------------------------------


 

for the amending or supplementing of the Registration Statement or the
Prospectus or for additional information; and, in the event of the issuance of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending any such qualification,
to use promptly its best efforts to obtain its withdrawal;

 

(b)           To furnish promptly to each of the Underwriters upon their request
and to counsel for the Underwriters a signed copy of the Registration Statement
as originally filed with the Commission, and each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith;

 

(c)           To deliver promptly to the Underwriters such number of the
following documents as the Underwriters shall request:  (i) conformed copies of
the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement and
the computation of per share earnings) and (ii) each Preliminary Prospectus, the
Prospectus and any amended or supplemented Prospectus; and, if the delivery of a
prospectus is required at any time in connection with the offering or sale of
the Shares and if at such time any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary in the opinion of counsel to the
Underwriters during such same period to amend or supplement the Prospectus in
order to comply with the Securities Act, to notify the Underwriters and, upon
their request, to prepare and furnish without charge to each Underwriter and to
any dealer in securities as many copies as the Underwriters may from time to
time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance;

 

(d)           To file promptly with the Commission any amendment to the
Registration Statement or the Prospectus or any supplement to the Prospectus
that may, in the judgment of the Company or the Underwriters, be required by the
Securities Act or requested by the Commission;

 

(e)           Prior to filing with the Commission (i) any amendment to the
Registration Statement or supplement to the Prospectus or (ii) any Prospectus
pursuant to Rule 424 of the Rules and Regulations, to furnish a copy thereof to
the Underwriters and counsel for the Underwriters and obtain the consent of the
Underwriters to the filing;

 

(f)            As soon as practicable after the effective date of the
Registration Statement, to make generally available to the Company’s security
holders an earnings statement of the Company and its subsidiaries (which need
not be audited) complying with Section 11(a) of the Securities Act and the Rules
and Regulations (including, at the option of the Company, Rule 158);

 

11

--------------------------------------------------------------------------------


 

(g)           To endeavor, in cooperation with the Underwriters, to qualify the
Shares for offering and sale under the securities laws of such jurisdictions as
the Underwriters may designate, and to maintain such qualifications in effect
for as long as may be required for the distribution of the Shares; and to file
such statements and reports as may be required by the laws of each jurisdiction
in which the Shares have been qualified as above provided; provided, however,
that the Company shall not be obligated to file any general consent to service
of process or to qualify as a foreign entity in any jurisdiction in which it is
not so qualified;

 

(h)           For a period of 90 days from the date of the prospectus supplement
relating to the Shares, not to, directly or indirectly, offer, sell or otherwise
dispose of to institutional investors any preferred securities substantially
similar to the Shares (i.e., with an initial fixed-rate period followed by a
floating-rate period) or any securities which may be converted into or exchanged
for any preferred securities substantially similar to the Shares, subject to the
Company’s right to issue preferred securities in a privately negotiated
transaction or transactions without the prior written consent of Lehman Brothers
Inc. and Wachovia Capital Markets, LLC;

 

(i)            To apply the net proceeds from the sale of the Shares being sold
by the Company as set forth in the Prospectus;

 

(j)            To take such steps as shall be necessary to ensure that neither
the Company nor any subsidiary shall become an “investment company” within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the Commission thereunder;

 

(k)           To not, directly or indirectly, take any action designed to or
which will constitute or which might reasonably be expected to cause or result
in the manipulation or stabilization of the price of the Shares;

 

(l)            To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as
the delivery of a prospectus is required in connection with the offering or sale
of the Shares;

 

(m)          To use its reasonable best efforts to meet the requirements to
qualify as a “real estate investment trust” under the Code for the taxable year
in which sales of the Shares are to occur;

 

(n)           The Company will use its best efforts to take all reasonable
action necessary to enable S&P and Moody’s or any other nationally recognized
rating organization to provide their respective credit ratings;

 

(o)           The Company will cooperate with the Underwriters and use
commercially reasonable efforts to permit the Shares to be eligible for
clearance and settlement through the facilities of DTC; and

 

12

--------------------------------------------------------------------------------


 

(p)           Prior to the Delivery Date, the Company will file the Articles
Supplementary with the State Department of Assessments and Taxation of Maryland.

 

6.             EXPENSES.

 

The Company agrees to pay (a) the costs incident to the authorization, issuance,
sale and delivery of the Shares and any taxes payable in that connection;
(b) the costs incident to the preparation, printing and filing under the
Securities Act of the Registration Statement and any amendments and exhibits
thereto; (c) the costs of distributing the Registration Statement as originally
filed and each amendment thereto and any post-effective amendments thereof
(including, in each case, exhibits), any Preliminary Prospectus, the Prospectus
and any amendment or supplement to the Prospectus, all as provided in this
Agreement; (d) the costs of reproducing and distributing this Agreement; (e) the
costs of distributing the terms of the agreement relating to the organization of
the underwriting syndicate and selling group to the members thereof by mail,
telex or other means of communication; (f) the filing fees incident to securing
any required review by the National Association of Securities Dealers, Inc. of
the terms of sale of the Shares; (g) any applicable listing or other fees;
(h) the reasonable fees and expenses of qualifying the Shares under the
securities laws of the several jurisdictions as provided in Section 5(h) and of
preparing, printing and distributing a Blue Sky Memorandum (including related
fees and expenses of counsel to the Underwriters); and (i) all other reasonable
costs and expenses incident to the performance of the obligations of the Company
under this Agreement; provided that, except as provided in this Section 6,
Section 8 and Section 11, the Underwriters shall pay their own costs and
expenses, including the costs and expenses of their counsel, any transfer taxes
on the Shares which they may sell and the expenses of advertising any offering
of the Shares made by the Underwriters.

 

7.             CONDITIONS OF UNDERWRITERS’ OBLIGATIONS.

 

The respective obligations of the Underwriters hereunder are subject to the
accuracy, when made and on the Delivery Date, of the representations and
warranties of the Company contained herein, to the performance by the Company of
its obligations hereunder, and to each of the following additional terms and
conditions:

 

(a)           The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a); no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with.

 

(b)           No Underwriter shall have been advised by the Company nor shall it
have discovered and disclosed to the Company on or prior to the Delivery Date
that the Registration Statement or the Prospectus or any amendment or supplement
thereto contains an untrue statement of a fact which, in your opinion or in the
opinion of Chapman and Cutler LLP, counsel for the Underwriters, is material or
omits to state a fact

 

13

--------------------------------------------------------------------------------


 

which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(c)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Shares, the Registration
Statement and the Prospectus, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all respects to counsel for the Underwriters, and the Company
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

(d)           Kirkland & Ellis LLP shall have furnished to the Underwriters its
written opinion, as counsel to the Company, addressed to the Underwriters and
dated the Delivery Date, substantially in the form attached hereto as
Exhibit A.  In giving its opinion, Kirkland & Ellis LLP may rely as to matters
of Maryland law on the opinion of Ballard Spahr Andrews & Ingersoll, LLP which
opinion shall be in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

(e)           Ballard Spahr Andrews & Ingersoll, LLP shall have furnished to
Underwriters its written opinion, as special Maryland counsel to the Company,
addressed to the Underwriters and dated the Delivery Date, substantially in the
form attached hereto as Exhibit B.

 

(f)            Chapman and Cutler LLP shall have furnished to the Underwriters
its written opinion, as counsel to the Underwriters, addressed to the
Underwriters and dated the Delivery Date, in form and substance satisfactory to
the Underwriters.  In giving its opinion, Chapman and Cutler LLP may rely as to
matters of Maryland law on the opinion of Ballard Spahr Andrews & Ingersoll, LLP
which opinion shall be in form and substance reasonably satisfactory to counsel
for the Underwriters.

 

(g)           The Company shall have furnished to the Underwriters a letter (the
“bring-down letter”) of PricewaterhouseCoopers L.L.P., addressed to the
Underwriters and dated the Delivery Date (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the date of the bring-down letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given or incorporated by reference in the Prospectus,
as of a date not more than five days prior to the date of the bring-down
letter), the conclusions and findings of such firm with respect to the financial
information and other matters covered by its letter (the “initial letter”)
delivered to the Underwriters concurrently with the execution of this Agreement
and (iii) confirming in all material respects the conclusions and findings set
forth in the initial letter.

 

14

--------------------------------------------------------------------------------


 

(h)           The Company shall have furnished to the Underwriters a
certificate, dated the Delivery Date, of its Chairman of the Board, its
President or a Vice President and its chief financial officer stating that:

 

(i)            The representations, warranties and agreements of the Company in
Section 1 are true and correct as of the Delivery Date; the Company has complied
with all its agreements contained herein; and the conditions set forth in
Sections 7(a) and 7(i) have been fulfilled;

 

(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued and, to the best of each such officer’s knowledge, no
proceeding for that purpose is pending or threatened by the Commission;

 

(iii)          All filings required by Rule 424(b) of the Rules and Regulations
have been made; and

 

(iv)          They have carefully examined the Registration Statement and the
Prospectus and, in their opinion (A) as of the Effective Date, the Registration
Statement and Prospectus did not include any untrue statement of a material fact
and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (B) since the
Effective Date no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement or the Prospectus which
has not been so set forth.

 

(i)            (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included in
the Prospectus any loss or interference with its business from fire, explosion,
flood, earthquake or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Prospectus; (ii) since such
date there shall not have been any change in the capital stock or shares of
beneficial interest, as the case may be, or long-term debt of the Company or any
of its subsidiaries or any change, or any development involving a prospective
change, in or affecting the general affairs, management, financial position,
shareholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Prospectus, or (iii) trading in the shares of beneficial interest of the
Company has not been suspended by the Commission or the New York Stock Exchange,
the effect of which, in any such case described in clause (i), (ii) or (iii),
is, in the judgment of Lehman Brothers Inc. and Wachovia Capital Markets, LLC,
so material and adverse as to make it impracticable or inadvisable to proceed
with the public offering or the delivery of the Shares being delivered on the
Delivery Date on the terms and in the manner contemplated in the Prospectus.

 

(j)            Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) any change in the capital
stock or shares of beneficial interest, as the case may be, or long-term debt of
the Company or any of its

 

15

--------------------------------------------------------------------------------


 

subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, shareholders’ equity, business,
properties, condition (financial or other), results of operations or prospects
of the Company and its subsidiaries taken as a whole; (ii) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the American Stock Exchange or the over-the-counter market or the
establishment of minimum prices on such exchanges or such market by the
Commission, by such exchange or by any other regulatory body or governmental
authority having jurisdiction; (iii) a general moratorium on commercial banking
activities declared by Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) any downgrading in the rating accorded the Company’s
debt securities by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g) of the Rules and Regulations), or any
public announcement that any such organization has under surveillance or review
its rating of any debt securities of the Company (other than an announcement
with positive implications of a possible upgrading, and no implication of a
possible downgrading, of such rating); (v) any outbreak or escalation of major
hostilities in which the United States is involved, any declaration of a
national emergency or war by the United States, an act of terrorism shall have
been committed against the United States or any of its nationals or properties;
or (vi) there shall have occurred such a calamity or crisis or such a material
adverse change in general domestic or international economic, political or
financial conditions, including without limitation as a result of terrorist
activities (or the effect of international conditions on the financial markets
in the United States shall be such), that in the judgment of Lehman Brothers
Inc. and Wachovia Capital Markets, LLC, makes it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
on the Delivery Date on the terms and in the manner contemplated in the
Prospectus.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.  The Company shall furnish to you conformed copies of such
opinions, certificates, letters and other documents in such number as you shall
reasonably request.  If any of the conditions specified in this Section 7 shall
not have been fulfilled when and as required by this Agreement, the Agreement
and all obligations of the Underwriters hereunder may be cancelled at, or at any
time prior to, the Delivery Date, by you.  Any such cancellation shall be
without liability of the Underwriters to the Company.  Notice of such
cancellation shall be given the Company in writing, or by telegraph or telephone
and confirmed in writing.

 

8.             INDEMNIFICATION AND CONTRIBUTION

 

(a)           The Company shall indemnify and hold harmless each Underwriter and
each person, if any, who controls any Underwriter within the meaning of the
Securities Act from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Shares), to which that Underwriter or controlling person may become subject,
under the

 

16

--------------------------------------------------------------------------------


 

Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement or the Prospectus or in any amendment or supplement
thereto or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and shall reimburse each Underwriter and each such controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Underwriter or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Prospectus, the Registration Statement or the Prospectus or in
any such amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter
specifically for inclusion therein.  The foregoing indemnity agreement is in
addition to any liability which the Company may otherwise have to any
Underwriter or to any controlling person of that Underwriter.

 

(b)           Each Underwriter, severally and not jointly, shall indemnify and
hold harmless the Company, each of its directors (including any person who, with
his or her consent, is named in the Registration Statement as about to become a
director of the Company), each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which the Company or any
such director, officer or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement or the Prospectus or in any amendment or supplement
thereto or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Underwriter specifically for inclusion therein, and shall
reimburse the Company and any such director, officer or controlling person for
any legal or other expenses reasonably incurred by the Company or any such
director, officer or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred.  The foregoing indemnity agreement is
in addition to any liability which any Underwriter may otherwise have to the
Company or any such director, officer or controlling person.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 8 except to the extent it has
been materially prejudiced by such failure and,

 

17

--------------------------------------------------------------------------------


 

provided, further, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Underwriters
shall have the right to employ counsel to represent jointly the Underwriters and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Underwriters against the Company
under this Section 8 if the Underwriters shall have reasonably concluded that
there may be legal defenses available to them which are different from or
additional to those available to the Company, or the Underwriters and the
Company may have conflicting interests which would make it inappropriate for the
same counsel to represent both of them, and in that event the fees and expenses
of such separate counsel shall be paid by the Company.  The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

 

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Underwriters on the other from
the offering of the Shares or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law or if the indemnified party failed to
give the notice required under Section 8(c), in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and the
Underwriters on the other with respect to the statements or omissions which
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Shares purchased under this
Agreement (before deducting expenses) received by the Company bear to the amount
equal to the difference between the aggregate price for which the Underwriters
resell the Shares and the total net proceeds from the offering of the Shares
purchased under this Agreement (before deducting

 

18

--------------------------------------------------------------------------------


 

expenses) received by the Company.  The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or the Underwriters, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and the Underwriters agree that it
would not be just and equitable if contributions pursuant to this Section 8(d)
were to be determined by pro rata allocation (even if the Underwriters were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to
herein.  The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 8(d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Shares underwritten by it and distributed to the public
was offered to the public exceeds the amount of any damages which such
Underwriter has otherwise paid or become liable to pay by reason of any untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Underwriters’ obligations to
contribute as provided in this Section 8(d) are several in proportion to their
respective underwriting obligations and not joint.

 

(e)           The Underwriters severally confirm that the statements with
respect to the public offering of the Shares set forth on the cover page of, and
under the caption “Underwriting” in, the Prospectus are correct and constitute
the only information furnished in writing to the Company by or on behalf of the
Underwriters specifically for inclusion in the Registration Statement and the
Prospectus.

 

9.             DEFAULTING UNDERWRITERS.

 

If on the Delivery Date any Underwriter defaults in the performance of its
obligations under this Agreement, the remaining non-defaulting Underwriters
shall be obligated to purchase the Shares which the defaulting Underwriter
agreed but failed to purchase on the Delivery Date in the respective proportions
which the number of Shares set opposite the name of each remaining
non-defaulting Underwriter in Schedule I hereto bears to the total number of
shares of the Shares set opposite the names of all the remaining non-defaulting
Underwriters in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Underwriters shall not be obligated to purchase any of the Shares
on the Delivery Date if the total number of Shares which the defaulting
Underwriter or Underwriters agreed but failed to purchase on such date exceeds
9.09% of the total number of Shares to be purchased on the Delivery Date, and
any remaining non-defaulting Underwriter shall not be obligated to purchase more
than 110% of the number of shares of the Shares which it agreed to purchase on
the Delivery Date pursuant to the terms of Section 2.  If the foregoing maximums
are exceeded, the remaining non-defaulting Underwriters, or those other
underwriters satisfactory to the Underwriters who so agree, shall have the
right, but shall not be obligated, to purchase, in such proportion as may be
agreed upon among them,

 

19

--------------------------------------------------------------------------------


 

all the Shares to be purchased on the Delivery Date.  If the remaining
Underwriters or other underwriters satisfactory to the Underwriters do not elect
to purchase the shares which the defaulting Underwriter or Underwriters agreed
but failed to purchase on the Delivery Date, this Agreement shall terminate
without liability on the part of any non-defaulting Underwriter or the Company,
except that the Company and the Underwriters will continue to be liable for the
payment of expenses to the extent set forth in Sections 6, 8 and 11.  As used in
this Agreement, the term “Underwriter” includes, for all purposes of this
Agreement unless the context requires otherwise, any party not listed in
Schedule I hereto who, pursuant to this Section 9, purchases Shares which a
defaulting Underwriter agreed but failed to purchase.

 

Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have to the Company for damages caused by its default.  If other
underwriters are obligated or agree to purchase the Shares of a defaulting or
withdrawing Underwriter, either the Underwriters or the Company may postpone the
Delivery Date for up to seven full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Underwriters
may be necessary in the Registration Statement, the Prospectus or in any other
document or arrangement.

 

10.           TERMINATION.

 

The obligations of the Underwriters hereunder may be terminated by the
Underwriters by notice given to and received by the Company prior to delivery of
and payment for the Shares, if, prior to that time, any of the events described
in Sections 7(i) or 7(j) shall have occurred or if the Underwriters shall
decline to purchase the Shares for any reason permitted under this Agreement.

 

11.           REIMBURSEMENT OF UNDERWRITERS’ EXPENSES.

 

(a)           If the Company shall fail to tender the Shares for delivery to the
Underwriters unless for any reason permitted under this Agreement, the Company
shall reimburse the Underwriters reasonable fees and expenses of Underwriters’
counsel and for such other reasonable out of pocket expenses as shall have been
incurred by the Underwriters in connection with this Agreement and the proposed
purchase of the Shares, and upon demand the Company shall pay the full amount to
the Underwriters.

 

(b)           If the Underwriters shall decline to purchase the Shares for any
reason permitted under this Agreement (including the termination of this
Agreement pursuant to Section 10), the Company shall reimburse the Underwriters
50% of the aggregate of the reasonable fees and expenses of Underwriters’
counsel and such other reasonable out-of-pocket expenses as shall have been
incurred by the Underwriters in connection with this Agreement and the proposed
purchase of the Shares, and upon demand the Company shall pay such amount to the
Underwriters.  If this Agreement is terminated pursuant to Section 9 by reason
of the default of one or more Underwriters, the Company shall not be obligated
to reimburse any defaulting Underwriter on account of these expenses.

 

20

--------------------------------------------------------------------------------


 

12.           NOTICES, ETC.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and:

 

(a)           if to the Underwriters, shall be delivered or sent by mail, telex
or facsimile transmission to Lehman Brothers Inc., 745 7th Avenue, New York,
New York 10019, Attention: Debt Capital Markets, Real Estate
Group (Fax:  212-526-0943), with a copy to the General Counsel, at the foregoing
address and fax number.

 

(b)           if to the Company shall be delivered or sent by mail, telex or
facsimile transmission to the address of the Company set forth in the
Registration Statement, Attention:  Paul Fisher, Chief Financial Officer (Fax:
630-586-8010).

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the
Underwriters by Lehman Brothers Inc.

 

13.           PERSONS ENTITLED TO BENEFIT OF AGREEMENT.

 

This Agreement shall inure to the benefit of and be binding upon the
Underwriters, the Company, and their respective successors.  This Agreement and
the terms and provisions hereof are for the sole benefit of only those persons,
except that (A) the representations, warranties, indemnities and agreements of
the Company contained in this Agreement shall also be deemed to be for the
benefit of the person or persons, if any, who control any Underwriter within the
meaning of Section 15 of the Securities Act and (B) the indemnity agreement of
the Underwriters contained in Section 8(b) of this Agreement shall be deemed to
be for the benefit of directors of the Company, officers of the Company who have
signed the Registration Statement and any person controlling the Company within
the meaning of Section 15 of the Securities Act.  Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 13, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

 

14.           SURVIVAL.

 

The respective indemnities, representations, warranties and agreements of the
Company and the Underwriters contained in this Agreement or made by or on behalf
of them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Shares and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.

 

15.           DEFINITION OF THE TERMS “BUSINESS DAY” AND “SUBSIDIARY.”

 

For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange is open for trading and (b) “subsidiary” has the meaning
set forth in Rule 405 of the Rules and Regulations.

 

21

--------------------------------------------------------------------------------


 

16.           GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
New York.

 

17.           COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original but all such counterparts shall together constitute one and the same
instrument.

 

18.           HEADINGS.

 

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

22

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company and the
Underwriters, please indicate your acceptance in the space provided for that
purpose below.

 

 

Very truly yours,

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By

/S/ MICHAEL J. KRAFT

 

 

Name:

Michael J. Kraft

 

 

Title:

Vice President - Finance

 

 

ACCEPTED:

 

 

 

LEHMAN BROTHERS INC.

 

WACHOVIA CAPITAL MARKETS, LLC

 

J.P. MORGAN SECURITIES, INC.

 

 

 

By:  LEHMAN BROTHERS INC.

 

 

 

 

 

By

/S/ KEVIN SMITH

 

 

 

Name:

Kevin Smith

 

 

 

Title:

Managing Director

 

 

 

23

--------------------------------------------------------------------------------


 

SCHEDULE I

 

UNDERWRITERS

 

NUMBER OF
SHARES

 

 

 

 

 

Lehman Brothers Inc.

 

45,000

 

Wachovia Capital Markets, LLC

 

40,000

 

J.P. Morgan Securities, Inc.

 

15,000

 

 

 

 

 

TOTAL

 

100,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMPANY COUNSEL OPINION

 

(a)           The execution, delivery and performance by the Company of the
Underwriting Agreement and the Remarketing Agreement, the Company’s performance
of its obligations in the Underwriting Agreement, the Remarketing Agreement and
the Calculation Agent Agreement and the Company’s sale of the Shares to you in
accordance with the Underwriting Agreement do not and will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the properties or assets of the Company or any
of its subsidiaries pursuant to any agreement or instrument filed as an exhibit
to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003
(provided that we express no opinion as to compliance with any financial test or
cross default provision in any such agreement or instrument) or (ii) constitute
a violation by the Company of any law, statute or regulation (except that we
express no opinion in this paragraph as to compliance with any disclosure
requirement or any prohibition against fraud or misrepresentation or as to
whether performance of the indemnification or contribution provisions in the
Underwriting Agreement or the Remarketing Agreement would be permitted) or any
order known to us of any court or governmental agency having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets.

 

(b)           We have no knowledge about any legal or governmental proceeding
that is pending or threatened against the Company that has caused us to conclude
that such proceeding is required by Item 103 of Regulation S-K to be described
in the Prospectus but that is not so described.  We have no knowledge about any
contract to which the Company is a party or to which any of its property is
subject that has caused us to conclude that such contract is required to be
described in the Prospectus, but is not so described or is required to be filed
as an exhibit to the Registration Statement but has not been so filed.

 

(c)           The Registration Statement was declared effective under the
Securities Act on May 27, 2004 (the “effective date”) and we have no knowledge,
after inquiry of the Commission staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or overtly threatened by, the Commission.  Any required filing
of the Prospectus pursuant to Rule 424(b) have been made in the manner and
within the time period required by Rule 424(b).

 

(d)           The Company was not required to obtain any consent, approval,
authorization or order of governmental agency for the issuance, delivery and
sale of the Shares under the Underwriting Agreement except for the order by the
Commission declaring the Registration Statement effective.

 

(e)           The information in the Base Prospectus under the heading “Federal
Income Tax Considerations Relating to Our REIT Status” and in the Prospectus
Supplement under the heading “Certain United States Federal Income Tax
Consequences” to the extent that it summarizes laws, governmental rules or
regulations or documents is correct is all material respects.

 

A-1

--------------------------------------------------------------------------------


 

(f)            The Company is not an “investment company” within the meaning of
such term under the United States Investment Company Act of 1940 and the rules
and regulations of the Commission thereunder.

 

(g)           The Company is organized in conformity with the requirements for
qualification as a REIT under the Code.

 

(h)           The Company has met the requirements to qualify as a REIT for its
taxable years ending prior to the date hereof.  If (i) results of operations for
its current taxable year and subsequent taxable years are in accordance with
expectations set forth in an officer’s certificate dated the date hereof, the
Registration Statement and the Prospectus, and (ii) the restrictions on
ownership and transfer of beneficial interest in the Company are in accordance
with the limitations set forth in the Declaration of Trust, the Registration
Statement and the Prospectus, the Company will continue to so qualify.

 

Based upon our participation in the conferences and our document review
identified in the preceding paragraph, our understanding of applicable law and
the experience we have gained in our practice thereunder and relying as to
materiality to a large extent upon the opinions and statements of officers of
the Company, we can, however, advise you that nothing has come to our attention
that has caused us to conclude that (i) the Registration Statement at its
effective date contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) the Prospectus at the date it bears or
on the date of this letter contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (iii) as of the effective date, either the Registration Statement
or the Prospectus appeared on its face not to be responsive in all material
respects to the requirements of Form S-3.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.             The Company has been duly formed and is validly existing as a
real estate investment trust in good standing under the laws of the State of
Maryland.

 

2.             The Company has the requisite real estate investment trust power
and authority to own, or hold under lease, its assets and conduct its business
as described in the Prospectus.

 

3.             The execution and delivery of the Underwriting Agreement, the
Remarketing Agreement, the Calculation Agent Agreement and the Articles
Supplementary by the Company have been authorized by all necessary real estate
investment trust action on the part of the Company under its declaration of
trust and by-laws and the Maryland REIT Law; and each of the Underwriting
Agreement, the Remarketing Agreement and the Calculation Agent Agreement has
been duly executed and, to our knowledge, delivered by the Company.

 

4.             The issuance and sale of the Shares pursuant to the Underwriting
Agreement have been duly authorized by all necessary real estate investment
trust action on the part of the Company under its declaration of trust and
by-laws and the Maryland REIT Law; and, when issued and delivered against
payment therefore, the Shares will be duly and validly issued, fully paid and
non-assessable. To the extent Maryland law provides the basis for determination,
each of the Underwriters is receiving good, valid and marketable title to the
Shares, free and clear of all security interests, mortgages, pledges, liens,
encumbrances, claims and equities if the Underwriters acquire such Shares in
good faith and without notice of any such security interests, mortgages,
pledges, liens, encumbrances, claims or equities. The terms of the Shares
conform in all material respects to all statements and descriptions related
thereto contained in the Registration Statement, the Articles Supplementary and
the Prospectus.  The issuance of the Shares is not subject to any preemptive or
other similar rights arising under Maryland REIT Law, the Company’s declaration
of trust or by-laws or any agreement of which such counsel is aware.

 

5.             The execution and delivery by the Company of the Underwriting
Agreement, the Remarketing Agreement, the Calculation Agent Agreement and the
Articles Supplementary, the compliance by the Company with the provisions of the
Underwriting Agreement, the Remarketing Agreement, the Calculation Agent
Agreement and the Articles Supplementary and the consummation of the
transactions contemplated by the Underwriting Agreement, the Remarketing
Agreement, the Calculation Agent Agreement and the Articles Supplementary: 
(i) will not contravene any provision of the Maryland REIT Law; (ii) will not
result in any violation of the provisions of the declaration of trust or by-laws
of the Company; and (iii) will not, to our knowledge, result in any violation of
any order, rule, regulation or decree of any court or governmental agency or
authority of the State of Maryland issued under or pursuant to the Maryland REIT
Law and applicable to the properties, assets or business of the Company.

 

B-1

--------------------------------------------------------------------------------


 

6.             No authorization, approval, consent, decree or order of any court
or governmental authority or agency is required under the Maryland REIT Law in
connection with the offer, issuance and sale of the Shares in accordance with
the Underwriting Agreement, except for such as have been obtained or rendered,
as the case may be.

 

7.             The statements contained in the Prospectus under the caption
“Certain Provisions of Maryland Law and of the CenterPoint Properties Trust
Declaration of Trust and By-laws” insofar as such statements constitute
summaries of Maryland law or of the declaration of trust or bylaws of the
Company, constitute a fair summary thereof.

 

8.             The Company has, in accordance with the declaration of trust of
the Company, exempted the holders of Shares from the ownership limitation
contained in Article IV of the declaration of trust, with respect to the
ownership of the Shares.

 

9.             The Company has authorized capitalization as set forth in the
Prospectus and all of  the issued shares of capital stock of CPFT have been duly
and validly authorized and issued, are fully paid and non-assessable.

 

B-2

--------------------------------------------------------------------------------